Case 1:17-CV-00181-LAP Document 37 Filed 10/12/18 Page 1 of 1

EMERY CELLI BRINCKERHOFF & ABADY LLP

RlCHARD D. EMERY CHARLES J. OGLETREE, JR.
ANDREW G. CELLl, JR. EMER\Tus

l\'l'l`ORN EYS l\'l` L./\ \V
600 FIFrl~l A\'ENUE .»\T ROCKEF|;;] .1.1:1\ Cl:N'l'i;R DIANE L_ HOUK
10"' '711001‘ JEssch CLARKE
NE\\7 YO]U\', NE\V YORK 10020

MATTHEW D. BRlNcKERHoFF
JONATHAN S. ABADY

EARL S. WARD

lLANN M. MAAZEL

HAL R. LiEBERMAN ALlsoN FRch
‘ : - 7 ’) _

DANlELJ. KoRNerIN ]TTI\“'\“ §;:;§ ;2;§((;3(; DAVID LEBowlrz

O. ANDREW F. WILsoN ‘ ‘ ' * * ' DoUGLAs E. LIEB
\V\V\V.CCle{l\\'.Cl)m ALANNA KAUFMAN

EleABETl-l S. SAYLOR
KATHERINE RosENFELD
DEBRA L. GREENBERGER
ZOE SALZMAN

SAM SHAPlRO

EMMA L. FREEMAN
DAVID BERMAN
AsHoK CHANDRAN

DANIEL TRElMAN

October 12, 2018
Via ECF

Hon. Loretta A. Preska

Senior United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Lopez, et al. v. Cily ofNew York, et al., 17 Civ. 00181 (LAP)
Your Honor:

Together With the law firm of Romano & Kuan, this firm represents plaintiffs Eliezer
Lopez and Suhail Laureano. We Write to respectfully request the Court reconsider that portion of
today’s Order that dismissed Plaintiffs’ federal claim. Dkt. 36.

Given the Court’s denial of Plaintiffs’ request to remand, there is no basis to dismiss
Plaintiffs’ federal claim. Plaintiffs’ conference request proposed a remand to state court “to allow
[Mr. Lopez] to attend trial in the Bronx to accommodate his health.” Dkt. 31 at l. “The only
reason to WithdraW the federal claim,” We noted, Would be “to allow Mr. Lopez to reduce his
travel” and the attendant physical pain he Would suffer from a prolonged commute to the
Southern District of Manhattan. Id. While it Was Within the Court’s discretion to deny Plaintiffs’
conditional remand request, having done so, there is no remaining request before the Court to
dismiss their federal claim. Plaintiffs do not consent to the dismissal of their federal claim,
Without a corresponding remand, and there is no other basis to dismiss that claim. Accordingly,
While We do not seek reconsideration of the Court’s denial of the conditional remand request, We
respectfully request the reinstatement of Plaintiffs’ federal claim.

Respectfull Submitted,

O. Andre_ F. Wilson
cc. All counsel of record (via ECF)

